UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 27, 2012 (April 26, 2012) AVALON HOLDINGS CORPORATION (Exact Name of Registrant as Specified in its Charter) Ohio 1-14105 34-1863889 (State or Other Jurisdiction (Commission File (IRS Employer of Incorporation) Number) Identification No.) One American Way, Warren, Ohio44484 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number, including area code:(330) 856-8800 (Former name and address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e4(c)) ITEM 5.07Submission of Matters to a Vote of Security Holders The Avalon Holdings Corporation Annual Meeting of Stockholders was held on April 26, 2012. The following directors were elected by the holders of Class B Common Stock: Name Votes For Votes Withheld Abstentions Broker Non-votes Ronald E. Klingle -0- -0- -0- Timothy C. Coxson -0- -0- -0- David G. Bozanich -0- -0- -0- The following directors were elected by the holders of the Class A Common Stock: Name Votes For Votes Withheld Abstentions Broker Non-votes Kurtis D. Gramley -0- Stephen L. Gordon -0- No other matters were submitted for stockholder action. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 27, 2012 Avalon Holdings Corporation By: /s/ Timothy C. Coxson Timothy C. Coxson Chief Financial Officer 2
